Citation Nr: 0007112	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




REMAND

The veteran had active service from July 1963 to February 
1964.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO). 

The veteran asserts on appeal that he should be granted 
service connection for a psychiatric disorder.  He reported 
at his personal hearing held in June 1999, that he is 
receiving medical care from a Department of Veterans Affairs 
(VA) Medical Center in Iron Mountain, Missouri.  He also 
reported in a letter received by the Board in February 2000, 
that he receiving treatment at the Veterans Assistance Center 
in King, Wisconsin and the VA Medical Center in Milwaukee, 
Wisconsin.  The clinical documentation associated with this 
medical care has not been incorporated into the record.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request copies of all 
pertinent clinical records that have not 
been previously obtained from the 
Veterans Assistance Center in King, 
Wisconsin and the VA Medical Centers in 
Iron Mountain, Missouri, and Milwaukee, 
Wisconsin.  All records obtained should 
be associated with the claims folder.  

2.  The RO should then review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  The RO should readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations and 
consideration of the medical opinion 
received by the Board in December 1999 
and any additional information obtained 
as a result of this remand.  If the 
decision with respect to the claim remain 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




